                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


SEAN HORNBECK,                  )
                                )
                     Plaintiff, )
                                )
vs.                             )                           Case No. 4:20-cv-00991-SRB
                                )
HONEYWELL FEDERAL MANUFACTURING )
& TECHNOLOGIES, LLC,            )
                                )
                     Defendant. )


                                CERTIFICATE OF SERVICE

       Defendant Honeywell Federal Manufacturing & Technologies, LLC, by and through

undersigned counsel, hereby certifies that on the 19th day of April, 2021, it served First

Interrogatories and First Request for Production via electronic mail, in Word and pdf format to the

following counsel of record:

       Heather J. Schlozman
       Mark V. Dugan
       Dugan Schlozman, LLC
       8826 Santa Fe Drive, Suite 307
       Overland Park, KS 66212
       heather@duganschlozman.com
       mark@duganschlozman.com

       ATTORNEYS FOR PLAINTIFF




                                     1
         Case 4:20-cv-00991-SRB Document 10 Filed 04/19/21 Page 1 of 2
                                             Respectfully submitted,


                                             /s/ Alyssa S. Gonnerman
                                             Daniel B. Boatright, Mo. #38803
                                             Direct: 816.627.4401
                                             E-fax: 816.817.7703
                                             dboatright@littler.com
                                             Alyssa S. Gonnerman, Mo. #67137
                                             Direct: 816.627.4410
                                             E-Fax: 816.817.2824
                                             agonnerman@littler.com
                                             Littler Mendelson, P.C.
                                             1201 Walnut Street, Suite 1450
                                             Kansas City, MO 64106

                                             ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was filed using the Court’s e-filing system

this 19th day of April, 2021, which sent notice of same to the following counsel of record:

       Heather J. Schlozman
       Mark V. Dugan
       Dugan Schlozman, LLC
       8826 Santa Fe Drive, Suite 307
       Overland Park, KS 66212
       heather@duganschlozman.com
       mark@duganschlozman.com

       ATTORNEYS FOR PLAINTIFF



                                             /s/ Alyssa S. Gonnerman
                                             ATTORNEY FOR DEFENDANT




                                     2
         Case 4:20-cv-00991-SRB Document 10 Filed 04/19/21 Page 2 of 2
